Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the QPIDS filed on 03/29/2021.
Claims 1-32 are currently pending.


Prior art analysis
The closest prior art references are:
I.  Shin (US 10230508 B2) teaches a method and apparatus for transmitting information regarding the orthogonal cover code (OCC) length for a demodulation reference signal (DMRS) in the transmission of a communication system. Shin fails to teach the exclusive use of orthogonal code having a length of four, or conversely, does not discourage the use of orthogonal code having a length of two for each antenna port 7, 8 and 11 as claimed in the instant invention. 



Allowable Subject Matter
Claims 1-32 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-32 are considered allowable since no prior art reference or a combination of prior art references discloses or suggests the combination of limitations including:
“the configuration specifying antenna ports 7, 8 and 11 and a length 4 for orthogonal codes in transmission of demodulation reference signals of 3- layer downlink data transmissions; and transmitting, by the base station, a demodulation reference signal of a 3-layer downlink data transmission using an orthogonal code having the length 4 over the antenna ports 7, 8, and 11 according to the configuration” and other intervening limitations as specified in independent claims 1, 5, 9, 13, 17, 21, 25 and 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419